Name: Commission Regulation (EU) NoÃ 585/2010 of 2Ã July 2010 amending Regulation (EC) NoÃ 2535/2001 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  international trade;  tariff policy
 Date Published: nan

 3.7.2010 EN Official Journal of the European Union L 169/1 COMMISSION REGULATION (EU) No 585/2010 of 2 July 2010 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148, in conjunction with Article 4 thereof, Whereas: (1) Article 19a of Commission Regulation (EC) No 2535/2001 (2) refers to the tariff quotas managed in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). Those quotas include also the quotas provided for in Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries (4). (2) An Agreement in the form of an Exchange of Letters between the European Community and the State of Israel concerning reciprocal liberalisation measures on agricultural products, processed agricultural products and fish and fishery products, the replacement of Protocols 1 and 2 and their annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, was concluded in 2008. This Agreement, hereinafter referred to as the Agreement, was approved by Council Decision 2009/855/EC (5). (3) The Agreement provides for new tariff quotas for agricultural and processed agricultural products originating in Israel. (4) Therefore, Regulation (EC) No 747/2001 as amended by Commission Regulation (EC) No 1154/2009 (6) provided for an increase of the quota for the milk product falling under CN code 0404 10 as from 1 January 2010. (5) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (6) The amendment proposed should apply as from 1 January 2010, date on which the Agreement entered into force and became applicable the corresponding amendment of Regulation (EC) No 747/2001. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Annex VIIa to Regulation (EC) No 2535/2001, point 2 is replaced by the following: 2. Tariff quota under Annex VII to Regulation (EC) No 747/2001 as regards certain agricultural products originating in Israel: Quota No CN code Description (7) Applicable rate of duty Yearly quantity in tonnes Base = calendar year 09.1302 0404 10 Whey and modified whey Exemption 1 300 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 341, 22.12.2001, p. 29. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 109, 19.4.2001, p. 2. (5) OJ L 313, 28.11.2009, p. 81. (6) OJ L 313, 28.11.2009, p. 52. (7) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential arrangements being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are referred to, the applicability of the preferential arrangements is determined to the basis of the CN code and the corresponding description taken jointly.